
	

113 HR 5615 IH: Small Business Tax Equalization and Compliance Act of 2014
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5615
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Sam Johnson of Texas introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand the tip tax credit to employers of
			 cosmetologists and to promote tax compliance in the cosmetology sector.
	
	
		1.Short titleThis Act may be cited as the Small Business Tax Equalization and Compliance Act of 2014.
		2.Expansion of credit for portion of social security taxes paid with respect to employee tips
			(a)Expansion of credit to other lines of businessParagraph (2) of section 45B(b) of the Internal Revenue Code of 1986 is amended to read as follows:
				
					(2)Application only to certain lines of businessIn applying paragraph (1), there shall be taken into account only tips received from customers or
			 clients in connection with—
						(A)the providing, delivering, or serving of food or beverages for consumption if the tipping of
			 employees delivering or serving food or beverages by customers is
			 customary, or
						(B)the providing of any cosmetology service for customers or clients at a facility licensed to provide
			 such service if the tipping of employees providing such service is
			 customary..
			(b)Definition of cosmetology serviceSection 45B of such Code is amended by redesignating subsections (c) and (d) as subsections (d) and
			 (e), respectively, and by inserting after subsection (b) the following new
			 subsection:
				
					(c)Cosmetology serviceFor purposes of this section, the term cosmetology service means—
						(1)hairdressing,
						(2)haircutting,
						(3)manicures and pedicures,
						(4)body waxing, facials, mud packs, wraps, and other similar skin treatments, and
						(5)any other beauty-related service provided at a facility at which a majority of the services
			 provided (as determined on the basis of gross revenue) are described in
			 paragraphs (1) through (4)..
			(c)Effective dateThe amendments made by this section shall apply to tips received for services performed after
			 December 31, 2013.
			3.Information reporting and taxpayer education for providers of cosmetology services
			(a)In generalSubpart B of part III of subchapter A of chapter 61 of the Internal Revenue Code of 1986 is amended
			 by inserting after section 6050W the following new section:
				
					6050X.Returns relating to cosmetology services and information to be provided to cosmetologists
						(a)In generalEvery person (referred to in this section as a reporting person) who—
							(1)employs 1 or more cosmetologists to provide any cosmetology service,
							(2)rents a chair to 1 or more cosmetologists to provide any cosmetology service on at least 5 calendar
			 days during a calendar year, or
							(3)in connection with its trade or business or rental activity, otherwise receives compensation from,
			 or pays compensation to, 1 or more cosmetologists for the right to provide
			 cosmetology services to, or for cosmetology services provided to,
			 third-party patrons,shall comply with the return requirements of subsection (b) and the taxpayer education requirements
			 of subsection (c).(b)Return requirementsThe return requirements of this subsection are met by a reporting person if the requirements of
			 each of the following paragraphs applicable to such person are met.
							(1)EmployeesIn the case of a reporting person who employs 1 or more cosmetologists to provide cosmetology
			 services, the requirements of this paragraph are met if such person meets
			 the requirements of sections 6051 (relating to receipts for employees) and
			 6053(b) (relating to tip reporting) with respect to each such employee.
							(2)Independent contractorsIn the case of a reporting person who pays compensation to 1 or more cosmetologists (other than as
			 employees) for cosmetology services provided to third-party patrons, the
			 requirements of this paragraph are met if such person meets the applicable
			 requirements of section 6041 (relating to returns filed by persons making
			 payments of $600 or more in the course of a trade or business), section
			 6041A (relating to returns to be filed by service-recipients who pay more
			 than $600 in a calendar year for services from a service provider), and
			 each other provision of this subpart that may be applicable to such
			 compensation.
							(3)Chair renters
								(A)In generalIn the case of a reporting person who receives rent or other fees or compensation from 1 or more
			 cosmetologists for use of a chair or for rights to provide any cosmetology
			 service at a salon or other similar facility for more than 5 days in a
			 calendar year, the requirements of this paragraph are met if such person—
									(i)makes a return, according to the forms or regulations prescribed by the Secretary, setting forth
			 the name, address, and TIN of each such cosmetologist and the amount
			 received from each such cosmetologist, and
									(ii)furnishes to each cosmetologist whose name is required to be set forth on such return a written
			 statement showing—
										(I)the name, address, and phone number of the information contact of the reporting person,
										(II)the amount received from such cosmetologist, and
										(III)a statement informing such cosmetologist that (as required by this section), the reporting person
			 has advised the Internal Revenue Service that the cosmetologist provided
			 cosmetology services during the calendar year to which the statement
			 relates.
										(B)Method and time for providing statementThe written statement required by clause (ii) of subparagraph (A) shall be furnished (either in
			 person or by first-class mail which includes adequate notice that the
			 statement or information is enclosed) to the person on or before January
			 31 of the year following the calendar year for which the return under
			 clause (i) of subparagraph (A) is to be made.
								(c)Taxpayer education requirementsIn the case of a reporting person who is required to provide a statement pursuant to subsection
			 (b), the requirements of this subsection are met if such person provides
			 to each such cosmetologist annually a publication, as designated by the
			 Secretary, describing—
							(1)in the case of an employee, the tax and tip reporting obligations of employees, and
							(2)in the case of a cosmetologist who is not an employee of the reporting person, the tax obligations
			 of independent contractors or proprietorships.The publications shall be furnished either in person or by first-class mail which includes adequate
			 notice that the publication is enclosed.(d)DefinitionsFor purposes of this section—
							(1)Cosmetologist
								(A)In generalThe term cosmetologist means an individual who provides any cosmetology service.
								(B)Anti-avoidance ruleThe Secretary may by regulation or ruling expand the term cosmetologist to include any entity or arrangement if the Secretary determines that entities are being formed to
			 circumvent the reporting requirements of this section.
								(2)Cosmetology serviceThe term cosmetology service has the meaning given to such term by section 45B(c).
							(3)ChairThe term chair includes a chair, booth, or other furniture or equipment from which an individual provides a
			 cosmetology service (determined without regard to whether the
			 cosmetologist is entitled to use a specific chair, booth, or other similar
			 furniture or equipment or has an exclusive right to use any such chair,
			 booth, or other similar furniture or equipment).
							(e)Exceptions for certain employeesSubsection (c) shall not apply to a reporting person with respect to an employee who is employed in
			 a capacity for which tipping (or sharing tips) is not customary..
			(b)Conforming amendments
				(1)Section 6724(d)(1)(B) of such Code (relating to the definition of information returns) is amended
			 by striking or at the end of clause (xxiv), by striking and at the end of clause (xxv) and inserting or, and by inserting after clause (xxv) the following new clause:
					
						(xvi)section 6050X(a) (relating to returns by cosmetology service providers), and.
				(2)Section 6724(d)(2) of such Code is amended by striking or at the end of subparagraph (GG), by striking the period at the end of subparagraph (HH) and
			 inserting , or, and by inserting after subparagraph (HH) the following new subparagraph:
					
						(II)subsections (b)(3)(A)(ii) and (c) of section 6050X (relating to cosmetology service providers) even
			 if the recipient is not a payee..
				(3)The table of sections for subpart B of part III of subchapter A of chapter 61 of such Code is
			 amended by adding after the item relating to section 6050W the following
			 new item:
					
						
							Sec. 6050X. Returns relating to cosmetology services and information to be provided to
			 cosmetologists..
				(c)Effective dateThe amendments made by this section shall apply to calendar years after 2013.
			
